Citation Nr: 9929694	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  95-09 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a chronic acquired 
psychiatric disability, including post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active service from January 1968 to May 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Ft. Harrison 
Regional Office (RO) March 1994 rating decision which denied 
service connection for a nervous condition, including PTSD.

The veteran's claim of service connection for a nervous 
condition was previously denied by RO rating decision in 
October 1970, and no timely appeal therefrom had been filed; 
his claim of service connection for PTSD (and a nervous 
condition) was denied by the RO in June 1991, and no timely 
therefrom was perfected by or on behalf of the veteran.  Both 
rating decisions therefore became final and are not subject 
to revision on the same factual basis, but may be reopened on 
submission of new and material evidence.  Thus, the matter of 
service connection for a chronic psychiatric disability, 
including PTSD, is properly framed as listed on the title 
page above.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

This case was previously remanded by the Board in September 
1997 so as to provide the veteran with notice regarding the 
law and regulations regarding finality of RO decisions, and 
to conduct other development of the evidence.  A review of 
the post-September 1997 record reveals that the RO determined 
that new and material evidence has been submitted to reopen 
the veteran's service connection claim, and proceeded to deny 
it on the merits (see December 1998 supplemental statement of 
the case).  Nevertheless, pursuant to Barnett v. Brown, 
8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), 
the Board must make its own determination as to whether new 
and material evidence has been submitted to reopen the claim.  
As the June 1991 RO rating decision denying service 
connection for a nervous condition and PTSD constitutes the 
most recent final decision with regard to that claim, it must 
be determined whether new and material evidence has been 
submitted since that decision.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).


FINDINGS OF FACT

1.  Service connection for a nervous condition, including 
PTSD, was most recently denied by RO rating decision in June 
1991, and no timely appeal therefrom was perfected by or on 
behalf of the veteran.

2.  Evidence submitted in support of the veteran's 
application to reopen the claim of service connection for a 
chronic psychiatric disability, including PTSD, since the 
June 1991 RO rating decision is new, relevant and probative 
of the issue at hand.  

3.  The veteran served in a maintenance company and is shown 
to have participated in numerous combat operations in 
Vietnam.

4.  There is a current diagnosis of PTSD which is supported 
by credible evidence of nexus to active wartime service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the June 1991 RO rating decision 
denying service connection for a nervous condition, including 
PTSD, is new and material and the claim is reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).

2.  Resolving the benefit of the doubt in the veteran's 
favor, his PTSD was incurred in active wartime service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a "nervous condition" was initially 
denied by October 1970 RO rating decision, finding that the 
disability was not incurred or aggravated in active service; 
no timely appeal from that rating decision was filed 
following notification thereof on October 28, 1970.  
Subsequently, the veteran's application to reopen the claim 
of service connection for a chronic psychiatric disability, 
including PTSD, was denied by the RO in June 1991, finding 
that the disability was not related to his wartime service; 
an appeal therefrom was not perfected in a timely fashion.  
38 U.S.C.A. § 4005 (now 38 U.S.C.A. § 7105); 38 C.F.R. 
§ 19.192 (now 38 C.F.R. § 20.1103).  Accordingly, the June 
1991 RO rating decision constitutes the most recent final 
decision with regard to the claim of service connection for a 
chronic psychiatric disability, including PTSD, and it must 
be determined whether new and material evidence has been 
submitted since that decision.  See Evans, 9 Vet. 
App. at 285.  A final RO rating decision is not subject to 
revision on the same factual basis, but may be reopened on 
the submission of new and material evidence.  38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.104(a), 3.156(a).

The U.S. Court of Appeals for Veterans Claims (the Court) 
recently held that a three-step analysis must be performed 
when a claimant seeks to reopen a previously denied claim.  
See Winters v. West, 12 Vet. App. 203 (1999); Elkins v. West, 
12 Vet. App. 209 (1999).  

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately on reopening VA must 
determine whether, based on all the evidence and presuming 
its credibility, the claim as reopened is well grounded under 
38 U.S.C. § 5107(a).  Third, if the claim is well grounded, 
VA may evaluate the merits after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  Id.  

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted and prohibited if such evidence is 
not submitted.  Barnett, 83 F.3d at 1383-84.  See also 
Winters, 12 Vet. App. at 206.  In addressing whether new and 
material evidence has been submitted, the Board must review 
the evidence before VA at the time of the prior decision, 
identify any additional evidence now before VA, and determine 
whether that additional evidence is both new and material.  
If so, then the claim will be reopened.  If not, that is 
where the analysis must end as the Board lacks jurisdiction 
to further review the claim.  See Barnett, 83 F.3d at 1383-
84.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

With these considerations, the Board must now review all of 
the evidence submitted and associated with the claims folder 
since the last final RO rating decision in June 1991.  
Evidence of record at the time of the June 1991 RO rating 
decision included the service medical record; such records do 
not reveal any report or finding of the presence of PTSD 
symptomatology or other neuropsychiatric/psychological 
impairment or disability on service entrance medical 
examination in December 1967.  In March 1969, a medical board 
neuropsychiatric examination was performed, chronic severe 
passive-aggressive personality was diagnosed and separation 
from service by reason of unsuitability was recommended; on 
examination, it was indicated that the history of his 
behavioral problems dated to the time when he was 13; at the 
time of the examination, there was no evidence of disability 
that was incurred or aggravated in service.

The veteran's service records show that he served as a 
mechanic in a maintenance company, and that he served in 
Vietnam from August 1968 to March 1969.  Although he was not 
awarded any combat awards or decorations, he is shown to have 
participated in numerous combat operations while serving with 
the U.S. Marine Corps in Vietnam.

VA medical records from July to August 1990 document the 
veteran's participation in a substance abuse program and 
include various clinical study results performed during 
treatment.  In a PTSD questionnaire, he indicated that he was 
exposed to combat-related traumatic events in Vietnam, 
including picking up body parts of dead soldiers, having been 
exposed to direct enemy attack, and having seen many wounded 
soldiers.  A clinical study performed during treatment 
revealed a profile which was not inconsistent with a PTSD, 
and PTSD was diagnosed.  During treatment, it was indicated 
that his participation in the program was "highly 
satisfactory," and a detailed plan for further treatment was 
developed.

Evidence submitted since the June 1991 RO rating decision 
denying service connection for a nervous condition, including 
PTSD, consists of the veteran's June 1991 application to 
reopen the claim and accompanying PTSD stressor statement.  
In that statement, he indicated that his military 
occupational specialty in service was diesel mechanic and 
that he was exposed to combat in Vietnam; he described, in 
detail, his experiences in the war-zone which included 
exposure to direct enemy attacks and having to pick up body 
parts of two soldiers who were killed by incoming artillery 
shells during an attack in about August 1968 (noting that one 
of the dead soldiers was his "hootch commander" who was 
scheduled to go home soon).  He indicated that his Vietnam 
experience had a great impact on his life, and that he 
continued to experience nightmares and distressing 
recollections about Vietnam.

Medical records from the Montana State Prison from April 1991 
to May 1993 reveal intermittent treatment of various symptoms 
and illness, and include a February 1992 indication of an 
ongoing panic disorder.

A review of the record indicates that the veteran placed an 
advertisement in Leatherneck magazine attempting to locate 
former servicemen who had witnessed the death of two soldiers 
who were killed during a specific enemy attack in Vietnam in 
August 1968 (as this incident represented one of the combat-
related stressors claimed by the veteran to have led to the 
onset of his PTSD).  Several letters were received by the 
veteran in response to the aforementioned advertisement 
(post-marked in July and August 1995 and submitted by the 
veteran in February 1998) indicating, essentially, that they 
were stationed in the pertinent unit in Vietnam in 1968.  One 
author indicated that the event as described by the veteran 
did in fact take place on August 26, 1968, providing the name 
of one of the soldiers (a sergeant) who was killed a short 
time before his scheduled return home.  

A November 1994 letter from D. Schaefer, M.D., received by 
the RO in February 1998, reveals that the veteran received 
treatment for PTSD.  He indicated that the veteran met the 
diagnostic criteria for PTSD (acknowledging that he also had 
a personality disorder pre-dating service entrance), and that 
the disorder was related to combat-related stressors to which 
he was exposed in Vietnam.  Dr. Schaefer acknowledged the 
fact that the veteran was diagnosed with passive-aggressive 
personality in March 1969 (during service), and that it was 
thought at that time that the disorder was present prior to 
service in Vietnam (noting that some of his psychological and 
behavioral problems were in fact related to childhood 
experiences).  

On VA psychiatric examination in June 1998, including the 
examiner's review of the claims file and the veteran's 
alleged Vietnam-related stressors (but which did not include 
any diagnostic tests), the veteran indicated that he was 
unaware of any PTSD-related difficulties prior to 1990, at 
which time he faced serious legal difficulties; he enrolled 
in a PTSD treatment program but was unable to participate 
therein because he was incarcerated.  Reportedly, he 
participated in chemical dependency and mental health groups 
in prison.  He indicated that he began to have "trouble" 
when he was a child and that he began to abuse drugs after he 
returned from Vietnam.  He indicated that he experienced 
Vietnam-related nightmares, social isolation, homicidal 
ideation, anger, hostility, suspiciousness, avoidance, and 
increased startle response, noting that he used drugs and 
alcohol to self-medicate.  On examination, the examiner 
indicated that a comparison between the symptoms reported by 
the veteran and the diagnostic criteria indicated that a 
diagnosis of PTSD could be confirmed.  He indicated that, 
although the veteran alleged symptoms that were sufficient 
for a PTSD diagnosis, he appeared to have stretched or over-
construed his difficulties in an attempt to make them fit the 
diagnostic criteria of PTSD.  Alcohol and opiate dependence 
and antisocial personality were diagnosed.

Based on the foregoing, the Board finds that the evidence 
submitted since the June 1991 RO rating decision is new, 
relevant, and probative of the issue at hand, and the claim 
of service connection for a psychiatric disability, including 
PTSD, is therefore reopened.  In particular, the evidence 
includes a clear medical diagnosis of PTSD (see Dr. 
Schaefer's November 1994 report), linking the onset thereof 
to active service in Vietnam.  As discussed above, the 
veteran's service records reveal that he participated in 
numerous combat operations in Vietnam; his always consistent 
reports of having been exposed to combat-related stressors 
including being under direct enemy attack and having had to 
pick up body parts of two servicemen who were killed in one 
such attack are corroborated by the recently furnished 
letters from Vietnam-era veterans, as discussed above.  Thus, 
the newly submitted evidence is new, material, and probative 
of the issue at hand, and must be considered to fairly decide 
the merits of his claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

A review of the record indicates that the veteran's claim of 
service connection for a chronic psychiatric disability, 
including PTSD, is well grounded.  38 U.S.C.A. § 5107(a).  
VA, therefore, has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
In this regard, the Board notes that all available pertinent 
records have been obtained and associated with his claims 
folder.  On review of such material, the Board is satisfied 
that the veteran has been adequately assisted in the 
development of his claim, and that there are no outstanding 
records which the RO has not obtained or attempted to obtain.

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110.  Service connection may also be allowed 
presumptively for psychosis if the disability becomes 
manifest to a compensable degree within one year after a 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

In the case of a combat veteran, satisfactory lay or other 
evidence of service incurrence of injury, if consistent with 
the circumstances, conditions, or hardships of such service 
shall be accepted as sufficient proof of service connection 
notwithstanding that there is no official record of such 
incurrence in service.  38 U.S.C.A. § 1154(b).  

In the case of PTSD, clear medical diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link between current 
symptomatology and the in-service stressor, is required.  
38 C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  Id., as amended 64 Fed. 
Reg. 32,807-08 (June 18, 1999).

Based on the foregoing, the Board finds that the evidence 
supports service connection for PTSD.  Although the service 
records do not show that he was awarded a combat-related 
decoration or that he sustained any combat-related wound or 
injury during his Vietnam service, the records do indicate 
that he served in Vietnam from August 1968 to March 1969 and 
that he participated in numerous combat operations; absent 
clear evidence to the contrary, the Board finds this evidence 
sufficient to show combat exposure.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f).

The entirety of the evidence of record suggests that the 
veteran experienced personality, behavioral, legal, and 
substance abuse-related problems prior to, during, and after 
service, and he is shown to have been discharged from service 
by reason of a diagnosis of passive-aggressive personality 
(the Board notes that the veteran's service medical records 
dated prior to his return from Vietnam, including service 
entrance medical examination report, are devoid of any report 
of findings of any personality disorder or 
psychological/psychiatric problems; only after his return 
from the war in Vietnam was he evaluated by a medical board 
and found to have had a long-standing history of a 
personality disorder, pre-dating active service entrance).

Although the evidence reveals that the veteran currently has 
both PTSD and a personality disorder, he has consistently 
(and with as much detail as it was possible for him) 
described the nature of his combat-related stressors in 
Vietnam, including having had to pick body parts of two 
soldiers who were killed in an enemy attack.  Such 
description and sequence of events were confirmed by Vietnam-
era veterans who, in July and August 1995, replied to his 
magazine advertisement wherein he appears to have attempted 
to find people who could confirm the occurrence of the events 
described by him.

The Board notes that the presence of PTSD was suggested but 
not confirmed on VA psychiatric examination in June 1998; 
although the examiner appeared hesitant to confirm a 
diagnosis of PTSD, believing that the veteran's problems were 
related to his personality disorder and substance abuse, and 
feeling that he made a conscious effort to present his 
symptoms in a light most favorable for a PTSD diagnosis, he 
did acknowledge that the symptoms described by him were 
sufficient for a diagnosis of PTSD.  The examiner also 
indicated that no clinical tests were performed at the time 
of that examination (thus depriving him of an opportunity to 
confirm his observations and conclusion).  The Board finds 
more persuasive VA treatment records in August 1990 which 
diagnosed PTSD, and Dr. Schaefer's November 1994 medical 
opinion confirming that the veteran has PTSD of service 
origin; such conclusions are supported by the available 
evidence of record indicating that his current symptoms and 
disability are related to traumatic events experienced in 
Vietnam.

Resolving all benefit of the doubt in the veteran's favor, 
the Board finds that the evidence of record supports service 
connection for PTSD.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990); a diagnosis of PTSD 
has been made, the veteran is likely to have been exposed to 
combat in Vietnam, his reported stressors are combat-related 
and are not inconsistent with the circumstances, conditions, 
or hardships of such service, and a link between PTSD and 
active service has been shown by competent clinical evidence.


ORDER

New and material evidence having been presented in support of 
the claim of service connection for a chronic acquired 
psychiatric disability, including PTSD, the claim is 
reopened.

Service connection for PTSD is granted.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

